DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 9, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2005/0230195).
Re claim 1, Jones et al. disclose a passive lockable strut comprising: a first end; a second end; a fluid chamber (4) between and connected to the first end and the second end; and a fluid within the fluid chamber, wherein the fluid is configured to activate the passive lockable strut to place the passive lockable strut in a locked condition in response to a change in an operating condition applied to the passive lockable strut. (Par. 34, Fig. 15)

Re claims 4 and 11, Jones et al. disclose wherein the fluid is a magneto-rheological fluid and the change in the operating condition is an application of a magnetic field to the fluid chamber. (Par. 102, Fig. 15)

Re claim 5, Jones et al. disclose wherein the change in operating condition further comprises applying the magnetic field in response to movement of the second end towards the first end. (Par. 112)

Re claim 6, Jones et al. disclose a piston (14) connected to the second end; and one of a number of magnets (66) or magnetic shielding connected to the piston. (Fig. 15)

Re claim 8, Jones et al. disclose wherein the fluid is a non-Newtonian fluid and the change in operating condition is an application of at least one of dynamic loading or vibrational movement to the passive lockable strut. (Par. 112)

Re claim 9, Jones et al. disclose a piston having a piston head (14) within the fluid chamber (4), wherein the fluid chamber, the fluid, and the piston form a variable length switch for the passive lockable strut.




Re claim 15, Jones et al. disclose wherein the fluid is a magneto-rheological fluid and the position of the second end relative to the first end effects an application of the magnetic field. (Par. 112)

4.	Claims 1, 4, 5, 8-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tosovsky et al. (US 2016/0010717).
Re claim 1, Tosovsky et al. disclose a passive lockable strut comprising: a first end; a second end; a fluid chamber (44, 46) between and connected to the first end and the second end; and a fluid within the fluid chamber, wherein the fluid is configured to activate the passive lockable strut to place the passive lockable strut in a locked condition in response to a change in an operating condition applied to the passive lockable strut. (Fig. 3)

Re claims 4 and 11, Tosovsky et al. disclose wherein the fluid is a magneto-rheological fluid and the change in the operating condition is an application of a magnetic field to the fluid chamber. (Par. 19)



Re claim 8, Tosovsky et al. disclose wherein the fluid is a non-Newtonian fluid and the change in operating condition is an application of at least one of dynamic loading or vibrational movement to the passive lockable strut. (Par. 19)

Re claim 9, Tosovsky et al. disclose a piston having a piston head (48, 52) within the fluid chamber, wherein the fluid chamber, the fluid, and the piston form a variable length switch for the passive lockable strut.

Re claim 10, Tosovsky et al. disclose wherein the first end and the second end are both connected to components of an aircraft. (Par. 6)

Re claim 12, Tosovsky et al. disclose wherein the change in the operating condition comprises a change in temperature of the fluid chamber. (Par. 30)

Re claim 14, Tosovsky et al. disclose applying a magnetic field to the fluid chamber in response to the change in operating condition, wherein the change in operating condition is a change in position of the second end relative to the first end. (Par. 19, 30)



Re claim 16, Tosovsky et al. disclose wherein operating the vehicle comprises executing a take-off or landing of the vehicle, and wherein the change in the operating condition is at least one of dynamic loading or vibrational movement on the passive lockable strut during take-off or landing. (Par. 34)

Re claim 17, Tosovsky et al. disclose wherein the vehicle is an aircraft. (Par. 34)

Allowable Subject Matter
Claims 2-3, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. ‘438, Soles et al., Huang et al. ‘230, Swaffield et al.,teach similar struts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657